DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshino et al. (U.S. 2019/0234471).
Regarding claim 1, Yoshino discloses (fig. 8) A clutch assembly comprising: 
a first clutch member 42/44 configured to selectively couple a first torque input 40 and a second torque input 33/34/36 for torque transmission therebetween; 
a second clutch member 37/39 configured to selectively couple the second torque input and a third torque input 29/30/31 for torque transmission therebetween; 
wherein the first clutch member is nested radially inside the first torque input, the second torque input is nested radially inside the first clutch member, the second clutch member is nested radially within the second torque input, and the third torque input is nested radially within the second clutch member (as shown);

wherein the spline features on the outer diameter of the first clutch member are configured to matingly engage with the spline features on the inner diameter of the first torque input (41 and 43 mate), and the spline features on the inner diameter of the first clutch member are configured to matingly engage with the spline features on the outer diameter of the second torque input (as shown).

Regarding claim 2, Yoshino discloses (fig. 7) in a first mode of operation: the first clutch member decouples the first torque input from the second torque input; and the second clutch member decouples the second torque input from the third torque input (fig. 7, both clutches disengaged).  

Regarding claim 3, Yoshino discloses (fig. 2) in a second mode of operation: the first clutch member couples the first torque input with the second torque input; and the second clutch member decouples the second torque input from the third torque input (fig. 2, Hi/C on and Lo/C off).  

Regarding claim 4, Yoshino discloses (fig. 3) in a third mode of operation: the first clutch member decouples the first torque input from the second torque input; and the second clutch member couples the second torque input with the third torque input (fig. 3, Hi/C off and Lo/C on).  

Regarding claim 5, Yoshino discloses in a fourth mode of operation: the first clutch member couples the first torque input to the second torque input; and the second clutch member 

Regarding claim 7, Yoshino discloses the third torque input includes spline features 32 formed on an outer diameter; and the second clutch member includes spline features 38 formed on inner and outer diameters, wherein: the spline features formed on the outer diameter of the second clutch member are configured to matingly engage with the spline features on the inner diameter of the second torque input (as shown); and the spline features formed on the inner diameter of the second clutch member are configured to matingly engage with the spline features formed on the outer diameter of the third torque input (32 mates with 38).

Regarding claim 8, Yoshino discloses (fig. 8) A clutch assembly comprising: 
a first clutch member 42/44 movable between an engaged position and a disengaged position to selectively couple a first torque input 40 and a second torque input 33/34/36 for torque transmission therebetween, wherein the first torque input includes surface features 41 formed on an inner diameter, the second torque input includes surface features formed on an outer diameter (splines as shown), and the first clutch member includes surface features formed on inner and outer diameters thereof (43 and inner splines as shown), wherein, in response to the first clutch member being in the engaged position, the surface features on the outer diameter of the first clutch member matingly engage with the surface features on the inner diameter of the first torque input, and the surface features on the inner diameter of the first clutch member matingly engage with the surface features on the outer diameter of the second torque input (engaged condition); and 
a second clutch member 37/39 movable between an engaged position and a disengaged position to selectively couple the second torque input and a third torque input 29/30/31 for torque transmission therebetween, wherein: 

in a second mode of operation, the first clutch member is in the engaged position such that the first torque input is coupled to the second torque input and the second clutch member is in the disengaged position such that the second torque input is decoupled from the third torque input (fig. 2, Hi/C on and Lo/C off); 
in a third mode of operation, the first clutch member is in the disengaged position such that the first torque input is decoupled from the second torque input and the second clutch member is in the engaged position such that the second torque input is coupled to the third torque input (fig. 3, Hi/C off and Lo/C on); and Serial No. 16/902,442Attorney's Docket No.: P191664 WO-US Page: 5 of 9 
in a fourth mode of operation, the first clutch member and the second clutch member are both in the engaged position such that the first torque input is coupled to the second torque input and the second torque input is coupled to the third torque input (pgh. 0042, both clutches are engaged, and direct-couple mode is set).

Regarding claim 10, Yoshino discloses (fig. 8) the surface features formed on the first torque input, the second torque input, and the first clutch member are splines (as shown and described).  

Regarding claim 11, Yoshino discloses (fig. 8) the second torque input includes surface features formed on an inner diameter (splines as shown); the third torque input includes surface features 32 formed on an outer diameter; and the second clutch member includes surface features formed on inner 38 and outer diameters thereof (splines as shown), wherein, in response to the second clutch member being in the engaged position: the surface features formed on the outer diameter of the second clutch member matingly engage with the surface features on the inner 

Regarding claim 12, Yoshino discloses (fig. 8) the surface features formed on the second torque input, the third torque input, and the second clutch member are splines (as shown and described).  

Regarding claim 13, Yoshino discloses (fig. 8) the first clutch member is disposed radially within the first torque input; the second torque input is disposed radially within the first clutch member; the second clutch member is disposed radially within the second torque input; and Serial No. 16/902,442Attorney's Docket No.: P191664 WO-US Page: 6 of 9 the third torque input is disposed radially within the second clutch member (as shown).

Regarding claim 14, Yoshino discloses (fig. 8) A method of operating a clutch assembly having a first clutch member 42/44 and a second clutch member 37/39, the method comprising: moving the first clutch member between a first position where a first torque input 40 is coupled to a second torque input 33/34/36 to transmit torque therebetween (engaged position) and a second position where the first torque input is decoupled from the second torque input such that there is no torque transmission therebetween (disengaged position); and moving the second clutch member between a first position where the second torque input is coupled to a third torque input 29/30/31 to transmit torque therebetween (engaged position) and a second position where the second torque input is decoupled from the third torque input such that there is no torque transmission therebetween (disengaged position), wherein the first clutch member is disposed radially between the first torque input and the second torque input, and the second clutch member is disposed radially inward of the first clutch member and radially between the second torque input and the third torque input (as shown and described); 

wherein the surface features on the outer diameter of the first clutch member are configured to matingly engage with the surface features on the inner diameter of the first torque input (splines mate as shown), and the surface features on the inner diameter of the first clutch member are configured to matingly engage with the surface features on the outer diameter of the second torque input (splines mate as shown).

Regarding claim 15, Yoshino discloses (fig. 7) in a first mode of operation: moving the first clutch member to the second position wherein the first torque input is decoupled from the second torque input; and moving the second clutch member to the second position wherein the second torque input is decoupled from the third torque input (fig. 7, both clutches disengaged).

Regarding claim 16, Yoshino discloses (fig. 2) in a second mode of operation: moving the first clutch member to the first position wherein the first torque input is coupled to the second torque input; and moving the second clutch member to the second position wherein the second torque input is decoupled from the third torque input (fig. 2, Hi/C on and Lo/C off).

Regarding claim 17, Yoshino discloses (fig. 8) in a third mode of operation: moving the first clutch member to the second position wherein the first torque input is decoupled from the second torque input; and moving the second clutch member to the first position wherein the second torque input is coupled to the third torque input (fig. 3, Hi/C off and Lo/C on). 

Regarding claim 18, Yoshino discloses in a fourth mode of operation: moving the first clutch member to the first position wherein the first torque input is coupled to the second torque 

Response to Arguments
Applicant’s arguments, see page 8, filed 6/3/2021, with respect to the 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as appears above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/DAVID R MORRIS/Primary Examiner, Art Unit 3659